DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2 & 12 have been cancelled as requested by the Applicant.
Claims 1, 11, & 16 have been amended and examined as such.
Claims 19-20 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 11, & 16 are allowed as amended.
Claims 2-10 & 19 are allowed as presented, dependent on claim 1.
Claims 13-15 & 20 are allowed as presented, dependent on claim 11.
Claims 17-18 are allowed as presented, dependent on claim 16.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended independent claims 1, 11, & 16, incorporating similar additional limitations.  An additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest a liquid discharge head [claims 1 & 11] or liquid discharge apparatus [claim 16] with a mask plate comprising all of the limitations as claimed, particularly but not limited to: the mask plate includes a recess portion [claims 1 & 11] or a first and a second recess portion [claim 16] facing the surface of the drive base, the end portion of the flexible substrate being within the recess portion.
Prior Art Yamanaka et al. teaches a liquid discharge head with a mask plate, but does not teach the limitation of the mask plate covering an end portion of the flexible substrate or the recess portion facing the surface of the drive base, the end portion of the flexible substrate being within the recess portion.
Prior Art Eguchi et al. teaches a liquid discharge head with a mask plate, but does not teach the limitation of a recess portion facing the surface of the drive base, the end portion of the flexible substrate being within the recess portion.
Prior Art Kakuda teaches a liquid discharge head with a mask plate, but does not teach the limitation of a recess portion facing the surface of the drive base, the end portion of the flexible substrate being within the recess portion.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oikawa et al. (US 2018/0333955 A1) teaches a liquid discharge head with a mask plate over a flexible substrate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853